ORDER

PER CURIAM.
AND NOW, this 19th day of January 2007, the Petition for Allowance of Appeal *528is GRANTED, limited to the following questions:
Whether the State Harness Racing Commission exceeded its statutory powers, acted in an arbitrary and capricious fashion, and violated a harness racing applicant’s due process rights by changing the manner in which the application would be evaluated, based on a Statement of Policy and undisclosed preferences in circumstances where the new procedure treated similarly-situated, simultaneously pending applications differently?
Whether the Commission’s failure to afford an applicant an opportunity to cure purported deficiencies and/or to address previously undisclosed agency preferences rendered the agency’s conduct arbitrary and capricious?
We also grant the Joint Application of All Parties and Intervenors for Consolidation of Petitions for Allowance of Appeal to consolidate this appeal with 458 MAL 2006 and 540 MAL 2006. Additionally, we grant the Joint Application of All Parties and Intervenors to Expedite Consideration of Petitions for Allowance of Appeal.
Justice SAYLOR did not participate in the consideration or decision of this matter.